Case 2:19-cr-00011-JRG-RSP Document 18 Filed 07/02/20 Page 1 of 2 PageID #: 47




                            UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF TEXAS

                                    MARSHALL DIVISION

UNITED STATES OF AMERICA                       '
                                               '
V.                                             '             NO. 2:19cr11
                                               '             (Judge Gilstrap/Payne)
BEAU DANIEL MERRYMAN                           '



                            DEFENDANT'S MOTION TO SEAL A
                              MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF TEXAS:

        COMES NOW Defendant, BEAU DANIEL MERRYMAN, by and through his

undersigned attorney, and pursuant to Local Rule CR-49, files this Motion to Seal and Order.

                             CERTIFICATE OF CONFERENCE

       On July 2, 2020, counsel for Defendant spoke with Assistant United States Attorney, Frank

Coan and he is not opposed to the granting of this motion.

                                        CONCLUSION

       WHEREFORE, Defendant prays this Court enter an order granting the said Sealed Motion

filed by the Defendant.

                                                    Respectfully submitted,

                                                    /s/ Kenneth R. Hawk, II
                                                    KENNETH R. HAWK, II
                                                    Assistant Federal Defender
                                                    Eastern District of Texas
                                                    110 North College, Suite 1122
                                                    Tyler, Texas 75702
                                                    (903) 531-9233
                                                    FAX: (903) 531-9625
                                                    Texas Bar Number: 09243650
                                                    Attorney for Defendant
Case 2:19-cr-00011-JRG-RSP Document 18 Filed 07/02/20 Page 2 of 2 PageID #: 48




                                 CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the above and foregoing instrument has been
furnished to Frank Coan, Assistant U.S. Attorney, presently assigned to this case, via electronic
filing, on this the 2nd day of July, 2020.




                                                     /s/ Kenneth R. Hawk, II


                                                     KENNETH R. HAWK, II
                                                     Assistant Federal Defender
